Shepherd, P.J.
(concurring). I agree with the result reached by the majority and join in its opinion. In the field of solid waste management, the pervasiveness of the state’s regulatory scheme and the need for uniform treatment indicate a legislative intent to occupy the field. People v Llewellyn, 401 Mich 314, 322-324; 257 NW2d 902 (1977), cert den 435 US 1008; 98 S Ct 1879; 56 L Ed 2d 390 (1978). I have come to this conclusion after consideration of the statute and the regulations written by the Department of Natural Resources pursuant to MCL 299.431; MSA 13.29(31). See, 1982 AACS, R 299.4101 et seq. These enactments constitute "a broad, detailed, and multifaceted attack” on the problem of solid waste management in this state. Llewellyn, supra, p 326.
I am not as certain as my colleagues that the factors underlying this Court’s finding of preemption in the area of hazardous waste management are directly applicable to this matter. Cascade Twp v Cascade Resource Recovery, Inc, 118 Mich App 580; 325 NW2d 500 (1982). The Hazardous Waste Management Act, MCL 299.501 et seq.; MSA 13.30(1) et seq., contains unequivocal statements of the exclusivity of state authority. Cascade Twp, supra, p 586. The same statute requires preparation of a statewide management plan only, MCL 299.509; MSA 13.30(9), not of county plans as does the statute at issue here. In addition, the management of nonhazardous solid waste does not pose the immediate crisis presented by hazardous material. Cascade, supra, pp 590-591.
*48I might have had more difficulty in affirming the trial court’s holding if the state regulations did not adequately address local concerns, but that is not the case. The regulations provide for substantial involvement of local governmental units (through their respective health departments) in the continued monitoring of solid waste facilities. 1982 AACS, R 299.4201 et seq. The operator of a proposed landfill must submit a "sanitary landfill design plan” which, to cite but one example, "shall take into consideration immediate and long-term environmental factors”, including noise, dust and odors. 1982 AACS, R 299.4305(12)(a).
Of course, if local units of government feel that the state’s scheme gives insufficient consideration to local interests, they are free to seek an amendment of the statute or the regulations. I agree with the majority that the state’s scheme already has elements which render it adaptable to local conditions. Additionally, local regulations may have been considered by the Legislature to be unnecessary, and might do no more than "interfere with the state regulatory scheme”. Llewellyn, supra, pp 324-325.